Citation Nr: 0718788	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hip, status post right hip fracture with 
pinning, claimed as a broken pelvis.

2.  Entitlement to service connection for a ruptured kidney.

3.  Entitlement to service connection for a nerve injury to 
the right lower extremity, status post sciatic nerve 
transection, claimed as back and spinal damage.

4.  Entitlement to service connection for cuts to the left 
ear and face.

5.  Entitlement to service connection for residuals of a 
fracture of the left side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued in 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for traumatic arthritis of the right hip, 
status post right hip fracture with pinning, claimed as a 
broken pelvis, for a ruptured kidney, for a nerve injury to 
the right lower extremity, status post sciatic nerve 
transection, claimed as back and spinal damage, for cuts to 
the left ear and face and for a fracture of the left side of 
the head.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran contends that 
he was in a car accident in November 1954 while in service 
and suffered a broken pelvis, ruptured kidney, spinal damage, 
head injuries and cuts to the face and neck.  Morning reports 
are part of the record which indicate that the veteran was 
hospitalized in November 1954.  The veteran's service medical 
records are missing and the National Personnel Records Center 
(NPRC) has indicated that they were destroyed in the 1973 
fire at the in St. Louis, Missouri records center.  Given the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  

It appears from the record that the veteran was in a post-
service automobile accident in 1983 when he broke his right 
hip.  The AOJ has attempted to locate these medical records; 
however, the Board finds that another attempt to locate these 
medical records should be made.  The veteran received 
treatment from Mercy Hospital in Columbus, Ohio, in 1983.  
The AOJ and the veteran's correspondence to the address 
supplied by the veteran were returned as undeliverable.  The 
AOJ should attempt to determine where the records from this 
hospital are currently located and obtain the veteran's 
records.  

A May 1995 private medical record reflects that the veteran 
has been diagnosed with traumatic arthritis of the right hip 
with hip pinning.  An October 1996 private medical records 
shows that he was diagnosed with chronic neuropathic findings 
in the sciatic distribution, secondary to his hip fracture 
and that there was no evidence of a lumbosacral 
radiculopathy.  It appears from the evidence of record that 
the veteran is receiving ongoing treatment for his orthopedic 
and neurological disorders.  VA should attempt to obtain any 
missing medical records regarding this treatment.  

After receipt of any additional records, the veteran should 
be scheduled for orthopedic, neurological, skin and 
genitourinary examinations to obtain opinions as to the 
etiology of his hip and neurological conditions and any 
current kidney, skin or skull disorders.  The opinions should 
address whether such disorders are due to active duty, to 
include his reported automobile accident, or to a post-
service intervening event such as his 1983 automobile 
accident.




Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his right hip, a 
nerve injury to the right lower 
extremity, status post sciatic nerve 
transection, claimed as back and spinal 
damage, kidney, skin and skull disorders 
since his discharge from service in July 
1956 through the present.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, the AOJ should make another 
attempt to obtain the medical records 
from his 1983 automobile accident from 
the former Mercy Hospital in Columbus, 
Ohio.  If records are unavailable, please 
have the health care provider so 
indicate.

2.  After completion of the above, the 
AOJ should schedule the veteran for 
orthopedic, neurological, skin and 
genitourinary examinations in order to 
determine whether the veteran has any 
skull, skin and kidney disorders, and, if 
so, their etiology, and to determine the 
nature and etiology of the veteran's 
neurological and  hip disorders.  The 
examiners should take a complete history 
from the veteran and review the entire 
claims file and must indicate in the 
examination reports that such was 
performed.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's skull, skin, kidney, 
neurological and hip disorders (1) began 
in or were incurred during active 
military service, to include due to an 
in-service automobile accident in 
November 1954; (2) are due to an 
intervening post-service event such as 
his 1983 automobile accident; or (3) in 
the case of arthritis, was manifested 
within one year of discharge from active 
military service.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
service-connection claims.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



